         Case 1:19-cr-00137-PWG Document 341 Filed 09/04/19 Page 1 of 2
         Case 1:19-cr-00137-PWG      Document 340-1    Filed 09/04/19   Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

    v.                                            CRIMINAL NO. PWG-19-0137

MICHAEL BAILEY,
DONTE BENNETT,
DARLENE BEST,
GREGORY BUTLER,
JUAWANDAVIS,
TIMOTHY DOWNING,
EDWARD BUDDY HALL,
GRANT HARSHBARGER,
SYED HUSSAIN,
RYAN JOHNSON,
CINDY LEGARD,
KAREEM MACK,
RUSSELL OLIVER,
DAVON OWENS,
DESMOND RINGGOLD,
JAMES HENRY ROBERTS,
TIRREL SAUNDERS,
GARY SMITH,
NATHAN STANLEY,
ANN WAUGH-HIXON,
LAURA WARNER,
 EMANUEL WATKINS,
 TREVOR WILLIAMS,
 JOHN WOLFREY,

           Defendants.



                                          ORDER

               Upon consideration of the Government's Consent Motion to Exclude Time, it is,

this .!1bay    of September, 2019,
        Case 1:19-cr-00137-PWG Document 341 Filed 09/04/19 Page 2 of 2
       Case 1:19-cr-00137-PWG            Document 340-1       Filed 09/04/19     Page 2 of 2



               ORDERED that the Court finds that any delay in the trial ofthe above case between

May 22, 2019 and March 1, 2021, or until such date as the Court resolves any pretrial motions and

other matters pertaining to the trial of the Defendant shall be excluded pursuant to Title 18 U.S.C.

9 ~ 3161(h)(1)(D) and (h)(7)(A), for the reasons set forth herein and in the government's motion.

               The Court further finds, for the reasons stated in the government's motion, that any

delay resulting from the continuance of the imposition of dates for the filing of pretrial motions,

the motions hearing and the trial ofthis case is in the interest of justice and outweighs the interests

of the public and the Defendant in a speedy trial.




                                     G   t!JO{~ ~((
                                                        ~/L-
                                                       Honorable Paul W. Grimm
                                                 ~     United States District Judge
